            Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
-
GTY TECHNOLOGY HOLDINGS INC.,    :
GTY GOVTECH, INC., STEPHEN J.
ROHLEDER and HARRY L. YOU,       :                    Civil Action
                                                      No. ______________
                              Plaintiffs,       :

                v.                              :     COMPLAINT

OPENGOV, INC.,                                  :

                        Defendant.      :
---------------------------------x
-
          Plaintiffs GTY Technology Holdings Inc. ("GTY Holdings"), GTY Govtech, Inc.

("New GTY"), Stephen J. Rohleder and Harry L. You, by and through their undersigned counsel,

bring this declaratory judgment action and for their Complaint allege, upon knowledge with

respect to themselves and their own acts, and upon information and belief with respect to all

other matters, as follows:

                                 NATURE OF THE ACTION

                1.     This declaratory judgment action concerns Defendant OpenGov, Inc.'s

("OpenGov") wrongful attempt to extract $50 million from Plaintiffs based on an alleged breach

of a Confidentiality Agreement entered into between OpenGov and GTY Holdings and the

purported use of information that OpenGov claims is confidential, proprietary and/or trade secret

material.

                2.     GTY Holdings was formed in August 2016 as a blank check company

commonly known as a "special purpose acquisition company" or "SPAC," and completed its

initial public offering on November 1, 2016, raising more than $550 million for the express

purpose of completing a business combination, with a focus on businesses in the technology

industry, including software and services. As part of that initial public offering, GTY Holdings
          Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 2 of 11



committed to return that cash to its public shareholders if it did not consummate a business

combination within 24 months.

               3.      More than two months ago, in September 2018, GTY Holdings announced

that, after an extensive search process for target businesses, it had entered into definitive

agreements to acquire six best-in-class companies to establish an integrated software solution in

the highly fragmented and underpenetrated public sector market. OpenGov was not one of those

companies. Spurned by its exclusion from GTY Holdings's business combination, OpenGov has

demanded an excessive payment -- knowing full well that time is of the essence and GTY

Holdings must consummate its proposed business transaction quickly due to its SPAC

restrictions -- and has threatened to seek injunctive relief of some sort which could interfere with

GTY Holdings's upcoming transactions.

               4.      Through this action, Plaintiffs seek declaratory judgments that (a) there

has been no breach of the confidentiality agreement, (b) the information identified by OpenGov

is not confidential, proprietary and/or trade secret information of OpenGov, and (c) there is no

enforceable agreement related to an acquisition of OpenGov by GTY Holdings.

                                             PARTIES

               5.      Plaintiff GTY Technology Holdings Inc. (NASDAQ: GTYH) is a publicly

traded blank check company organized under the laws of the Cayman Islands and has a principal

place of business in Las Vegas, Nevada.

               6.      Plaintiff GTY Govtech, Inc., formerly known as GTY Technology

Holdings, Inc., is a corporation organized under the laws of Massachusetts with a principal place

of business in Las Vegas, Nevada.

               7.      Plaintiff Stephen J. Rohleder is a natural person who is a citizen of Texas.




                                                  2
           Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 3 of 11



               8.      Plaintiff Harry L. You is a natural person who is a citizen of New

Hampshire.

               9.      Upon information and belief, Defendant OpenGov, Inc. is a corporation

organized under the laws of the State of Delaware and has a principal place of business in

Redwood City, California.

                                 JURISDICTION AND VENUE

               10.     This Court has jurisdiction over this case under 28 U.S.C. § 1332 because

the parties are citizens of different States and the amount in controversy in this action exceeds

$75,000.

               11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 and this Court

may properly exercise personal jurisdiction over OpenGov. OpenGov regularly transacts

business in New York and has a place of business at 33 Irving Place, New York, New York

10003. In addition, the confidentiality agreement between OpenGov and GTY Holdings

contains a consent to jurisdiction clause that provides for jurisdiction in the courts of the State of

New York and of the United States of America located in the State of New York.

                                     BACKGROUND FACTS

                             GTY Holdings Is Established For The
                     Express Purpose Of Effecting A Business Combination

               12.     GTY Holdings is a publicly traded blank check company incorporated for

the purpose of effecting a merger, share exchange, asset acquisition, share purchase,

reorganization or similar business combination with one or more businesses.

               13.     Although GTY Holdings is not limited to a particular industry or

geographic region for purposes of consummating a business combination, GTY Holdings is

focused on the technology industry, including software and services. Organizations in all



                                                  3
          Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 4 of 11



industries continue to undergo rapid transformation resulting from the impact of recent

technological shifts, including cloud and mobile computing, software-defined data centers

("SDDC"), the rise of the practice of automating the process of software delivery and

infrastructure changes known as the DevOps model, heightened cybersecurity threats, the

challenges of managing and maintaining big data, the growth in use of analytics, and the

adoption of software as a service ("SaaS"). The demand for these solutions has created an

opportunity for a new breed of technology companies to provide innovative products and

services that help accelerate this technology transformation. A plethora of companies have

developed these products and services but lack the experience or contacts necessary to navigate

and accelerate the penetration of their solutions into large IT departments. Compounding the

problem, large companies' IT departments lack the in-house expertise to evaluate the immense

number of new vendors competing for their business.

               14.     GTY Holdings was formed by a leadership team with significant

experience and contacts, broad and deep relationship networks, unique technology industry

expertise, and proven deal-sourcing capabilities. GTY Holdings's leadership team's distinctive

background and vast network of technology leaders provides GTY Holdings with a differentiated

opportunity to source a target company, validate a potential target's technology, consummate a

business combination with a target, and help sell the target's products and services into large

enterprises.

               15.     Plaintiffs Rohleder and You have been members of GTY Holdings's

leadership team since its incorporation. Mr. Rohleder is an accomplished executive who built his

career at companies such as Accenture, Apogee and Kony. Mr. Rohleder has approximately 35

years of experience in the public sector. Mr. You likewise is an accomplished executive who




                                                 4
         Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 5 of 11



built his career at companies such as Accenture, Bearing Point, EMC Corporation, Morgan

Stanley and Oracle. Mr. You has approximately 8 years of experience in the public sector.

                16.    In an initial public offering completed in November 2016, GTY Holdings

raised gross proceeds of approximately $552 million. The proceeds from the initial public

offering were placed in a trust account for use in connection with one or more business

combinations.

                17.    In connection with the initial public offering, GTY Holdings stated that if

it was unable to complete the initial business combination within 24 months (in this case,

November 1, 2018), GTY Holdings would cease all operations except for the purpose of winding

up, redeem 100% of the outstanding public shares for their pro rata share of amounts in the trust

account (less up to $100,000 of interest to pay dissolution expenses and net of taxes payable),

and commence a voluntary liquidation and a formal dissolution of the company.

                         GTY Holdings Conducts An Extensive Search
                      Process To Identify Best-In-Class Target Companies

                18.    GTY Holdings conducted an extensive search for business combination

candidates. Target business candidates were identified from various sources, including

discussions with several private equity firms, venture capital firms and investment banks, as well

as GTY Holdings's officers and directors who had become aware of candidates through their

business contacts (as a result of formal or informal inquiries or discussions) and trade shows or

conventions.

                19.    GTY Holdings engaged in discussions with numerous potential business

combination candidates, including OpenGov. GTY Holdings considered a range of factors in

evaluating those candidates, including the speed with which the target company could

consummate a business combination (among other factors).



                                                 5
          Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 6 of 11



               20.     On May 9, 2017, GTY Holdings and OpenGov entered into a

confidentiality agreement related to discussions about a "potential transaction" with OpenGov

(the "Confidentiality Agreement"). At that time, and throughout the parties' discussions,

OpenGov was aware that GTY Holdings was required to complete a business combination no

later than November 1, 2018 (which was, at that time, approximately 18 months in the future) or

return the money in its trust account to its public shareholders.

               21.     Approximately one year after entering into the Confidentiality Agreement,

in May 2018, GTY Holdings delivered to OpenGov a draft letter of intent. Despite multiple

requests by GTY Holdings, OpenGov failed to respond to GTY Holdings's draft letter of intent.

               22.     During the summer of 2018, it became increasingly clear to GTY

Holdings that OpenGov would not be a suitable business combination candidate. In August

2018, OpenGov's co-founder and Chairman of the Board, Joseph Lonsdale, contacted Mr. You

and others affiliated with GTY Holdings and demanded that GTY Holdings repay $500,000 in

costs that OpenGov claims to have spent in connection with preparing an audit during the parties'

discussions.

                    In September 2018, GTY Holdings Announces
              A Proposed Business Combination To Create The Leading
      North American SaaS/Cloud Software Company Focused On The Public Sector

               23.     On September 12, 2018, GTY Holdings issued a press release announcing

that it entered into definitive agreements to acquire six companies that are leading the digital

transformation in the public sector market. Those six companies are:

                    Bonfire Interactive Ltd., based in Canada, a developer of cloud-based
                     eSourcing and procurement software that helps purchasers find, engage, and
                     evaluate suppliers and manage the resulting contracting and performance
                     relationships;




                                                  6
         Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 7 of 11



                    CityBase, Inc., based in Chicago, IL, a developer of technology, payment and
                     communication channels and aggregator of operational data that also creates
                     websites and mobile applications for utilities, self-service kiosks and point of
                     sale tablets with customized solutions;

                    eCivis Inc., based in Pasadena, CA, a cloud-based grants management system
                     provider for state, local and tribal governments that also offers writing,
                     consulting and professional services as well as financial and program
                     performance tracking, cost allocation and budgeting;

                    Open Counter Enterprises Inc., based in San Francisco, CA, a builder of user-
                     friendly software to guide applicants through complex permitting and
                     licensing procedures;

                    Questica Inc. and Questica USCDN Inc., based in Canada, a provider of
                     budgeting software, performance management and transparency and data
                     visualization solutions; and

                    Sherpa Government Solutions LLC, based in Denver, CO, a provider of
                     public sector budgeting software and consulting services.

               24.     GTY Holdings's proposed business combination will bring together these

best-in-class companies to establish an integrated software solution in the highly fragmented and

underpenetrated public sector market. With a diverse combined client base of over 1,500 clients,

the combined company assembled by GTY Holdings will be a scaled software platform for state

and local governments, helping them to address increasing demands by constituents for

improved citizen experiences and more efficient operations.

               25.     Under the definitive agreements with those companies, subject to

customary adjustments as provided therein, GTY Holdings agreed to acquire the companies for

total aggregate base consideration of $365 million in cash and stock, plus an aggregate earn-out

consideration of up to $132 million in cash and stock

               26.     The business combination will be accomplished through a range of

agreements involving Plaintiffs GTY Holdings and New GTY.




                                                  7
         Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 8 of 11



                 27.   On October 30, 2018, GTY Holdings held an extraordinary general

meeting, during which its shareholders approved an extension of the deadline to consummate a

business combination or return capital to its shareholders from November 1, 2018 to May 1,

2019.

                 28.   GTY Holdings expects that the proposed business combination will close

in early 2019.

             Two Months After GTY Holdings Announced The Proposed
 Business Combination, OpenGov Attempts To Extract $50 Million From GTY Holdings

                 29.   OpenGov was not one of the companies that GTY Holdings decided to

acquire and include in the proposed business combination based on, among other things, the

information OpenGov provided to GTY Holdings and OpenGov's failure to respond timely to

GTY Holdings.

                 30.   Two months after GTY Holdings announced its proposed business

combination, on November 13, 2018, OpenGov demanded that GTY Holdings pay OpenGov

$50 million on a "take it or leave it" basis (or, alternatively, convey to OpenGov other

consideration in cash or stock and cancel GTY Holdings's proposed business combination). In

an attempt to justify its demand, OpenGov claims that GTY Holdings, Mr. Rohleder and Mr.

You breached the Confidentiality Agreement and purportedly misappropriated OpenGov's

confidential, proprietary and/or trade secret information.

                 31.   In reality, OpenGov's letter is nothing more than a wrongful attempt to

extract a multi-million-dollar payment from GTY Holdings because OpenGov knows GTY

Holdings must consummate a transaction quickly or return the capital in its trust account to its

shareholders.




                                                 8
          Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 9 of 11



                               FIRST CLAIM FOR RELIEF
                (Declaratory Judgment Pursuant To 28 U.S.C. §§ 2201, 2202)

               32.     Plaintiffs repeat and reallege all of the allegations set forth in the

preceding paragraphs as if fully set forth herein.

               33.     An actual controversy has arisen and now exists between Plaintiffs and

OpenGov concerning whether the Confidentiality Agreement has been breached.

               34.     Plaintiffs require a judicial determination of the respective rights of

themselves and OpenGov. Specifically, Plaintiffs seek a declaration that the Plaintiffs have not

breached the Confidentiality Agreement.

               35.     Such a declaration is necessary and appropriate at this time in order that

Plaintiffs may ascertain their rights under the Confidentiality Agreement and will serve a useful

purpose in clarifying the parties' legal relations and terminate the uncertainty giving rise to this

proceeding.

                              SECOND CLAIM FOR RELIEF
                (Declaratory Judgment Pursuant To 28 U.S.C. §§ 2201, 2202)

               36.     Plaintiffs repeat and reallege all of the allegations set forth in the

preceding paragraphs as if fully set forth herein.

               37.     An actual controversy has arisen and now exists between Plaintiffs and

OpenGov concerning whether certain information is confidential, proprietary and/or trade secret

information of OpenGov.

               38.     Plaintiffs require a judicial determination of the respective rights of

themselves and OpenGov. Specifically, Plaintiffs seek a declaration that the information that

OpenGov claims to be confidential, proprietary and/or trade secret information is not in fact

confidential, proprietary and/or trade secret information.




                                                     9
         Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 10 of 11



               39.     Such a declaration is necessary and appropriate at this time in order that

Plaintiffs may ascertain their rights and will serve a useful purpose in clarifying the parties' legal

relations and terminate the uncertainty giving rise to this proceeding.

                              THIRD CLAIM FOR RELIEF
                (Declaratory Judgment Pursuant To 28 U.S.C. §§ 2201, 2202)

               40.     Plaintiffs repeat and reallege all of the allegations set forth in the

preceding paragraphs as if fully set forth herein.

               41.     An actual controversy has arisen and now exists between Plaintiffs and

OpenGov concerning whether there was an agreement (there was not) between GTY Holdings

and OpenGov for GTY Holdings to acquire OpenGov (including any agreement in the nature of

an agreement to agree).

               42.     Plaintiffs require a judicial determination of the respective rights of

themselves and OpenGov. Specifically, Plaintiffs seek a declaration that there is no enforceable

agreement related to an acquisition of OpenGov by GTY Holdings.

               43.     Such a declaration is necessary and appropriate at this time in order that

Plaintiffs may ascertain their rights and will serve a useful purpose in clarifying the parties' legal

relations and terminate the uncertainty giving rise to this proceeding.

               WHEREFORE, Plaintiffs respectfully request that this Court:

               A.      Declare that the Plaintiffs have not breached the Confidentiality

Agreement;

               B.      Declare that the information that OpenGov claims to be confidential,

proprietary and/or trade secret information is not, in fact, confidential, proprietary and/or trade

secret information;




                                                  10
Case 1:18-cv-10854-DAB Document 1 Filed 11/19/18 Page 11 of 11
